DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on March 30, 2021.
Claims 1, 2, 4, 7-9, 11, 12, 14 and 16-20 have been amended.
Claims 1-20 have been examined and are pending.

Allowable Subject Matter
Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
In view of Applicants' amendments, the former objection to the claims is withdrawn. However, a new objection to the claims is raised below.

Response to Arguments
Applicants have argued that the cited art fails to disclose or suggest certain amended features recited by the independent claims (Remarks, pgs. 13-14). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below. 

Claim Objections
Claim 19 is objected to because of informalities. It is suggested Applicants amend the claim as follows:
(e)  [[(a)]] adding the unique blocks to a prefetch set, if available memory is more than a predefined percentage and perform (h); or
(f)  [[(b)]] adding a predefined number of repeated blocks in the prefetch set, if the available memory is less than a requirement;
(g)  [[(c)]] rechecking the available memory and selecting predefined used blocks from the plurality of storage access dataset and the plurality of Application Programming Interface (API) access dataset, in case the memory becomes available; and
(h)  [[(d)]] identifying and transmitting the storage blocks based on the selected predefined used blocks for prefetching.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200301685 A1 - hereinafter "Verma", in view of US 9678968 B1 - hereinafter "Taylor", and in view of US 7707573 B1 - hereinafter "Marmaros".


With respect to claim 1, Verma teaches,
A method of dynamic deployment and vertical scaling of applications in a cloud environment, the method comprising:
receiving, by an application deployment system, information of one or more system parameters required by one or more applications of a target system; - "FIG. 3 is a process flowchart 300 illustrating an exemplary method of provisioning a software application on the edge device 104A (target system) by the IoT cloud platform 102 (application deployment system), according to an embodiment. At act 302, a plurality of simulation instances capable of simulating behavior of a software application on the edge devices 104A-N is generated." [0037]; Fig. 3. "At act 304, the software application is processed on the simulation instances using data from the plant 103...In the embodiment, parameter values indicative of the behavior of the software application during simulation are captured for each simulation instance. For example, the parameter values captured for each simulation instance are key performance indicators which indicate performance of the software application when executed on an edge device with the associated unique resource configuration." [0038]; Fig. 3
performing, by the application deployment system, one or more processing operations on the information - "In an embodiment, a simulation instance is determined from the plurality of simulation instance based on the captured parameter values. In other words, the simulation instance on which optimum behavior of the software application is determined as best simulation instance." [0039]; Fig. 3; to identify storage access details for a predefined time period of the target system; - This limitation recites an intended use as the identification of storage access details is not recited assertively. As such, the limitation does not limit interpretation of the performing operation. Given that Verma determines a simulation instance 
estimating, by the application deployment system, an ideal configuration for the target system based on current requirement of one or more system parameters - "At act 306, an optimum resource configuration associated with the software application is computed based on processing the software application on the simulation instances. In an embodiment, a simulation instance is determined from the plurality of simulation instance based on the captured parameter values. In other words, the simulation instance on which optimum behavior of the software application is determined as best simulation instance." [0039]; Fig. 3; and the identified storage access details, - "The method includes processing the software application on each simulation instance using data from an industrial plant and computing an optimum resource configuration associated with the software application based on processing of the software application on the simulation instances." [0009]; by using at least one of...a rule-based model; and - " In an embodiment, a simulation instance is determined from the plurality of simulation instance based on the captured parameter values. In other words, the simulation instance on which optimum behavior of the software application is determined as best simulation instance." [0039]
performing, by the application deployment system, dynamic deployment of the one or more applications based on the ideal configuration. - "In the embodiment, real-time resources available for execution of the software application are obtained from the edge device 104A. Also, the optimum resource configuration indicating minimum resources required for satisfactory performance of the software application when deployed in the edge device 104A is obtained from the metafile associated with the software application. It is determined whether the If the real-time resources available are greater than or equal to the minimum resources required, then at act 312, the software application is provisioned on the edge device 104A." [0042]; Fig. 3
Verma does not explicitly teach wherein the storage access details comprises information on previously accessed and cached storage blocks, wherein the cached storage blocks comprise storage blocks cached based on memory utilization;
However, in analogous art for cloud computing, Taylor teaches:
"In some embodiments, a cloud controller downloads a cloud file into a dedicated memory buffer, and operates directly upon this memory buffer to access the desired data. The cloud file format is easy to operate upon in memory, and the downloaded data can be accessed very quickly from memory. However, storing such blocks in memory also constrains memory use, and (depending on the application) client data demands may involve reloading and caching more data than can be stored in memory." (col. 16:44-52)
"In some embodiments, a cloud controller may be configured to perform defragmentation operations for cached data blocks based on a range of factors. For instance, a cloud controller may track usage statistics for file data blocks on an ongoing basis, and then use such tracking information (storage access details) to ensure that cached data blocks that are frequently accessed together are grouped together in the local cache." (col. 20:32-38)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Verma with Taylor's teachings because doing so would provide Verma's system with the ability to ensure data consistency for data stored in cloud storage systems, as suggested by Taylor (Abstract).
 wherein estimating the ideal configuration further comprises determining a lean time period for other applications to utilize available system resources;
However, in analogous art for software deployment, Marmaros teaches identifying a time period for installing a software package on a client device that does not adversely impact usage of client resources by other applications executing on the client device (col. 3:10-20; col. 11:22-30; claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Verma and Taylor with Marmaros' teachings because doing so would provide Verma/Taylor's system with the ability to minimize adverse impacts on a computer user during software installation, as suggested by Marmaros (Abstract).

With respect to claim 2, Verma teaches,
wherein the one or more system parameters comprises...memory...of the target system - "Each of the selected unique resource configurations includes resource constraints which has an influence on behavior of the software application during simulation. Exemplary resource constraints may include read-access memory (RAM) size, processor type, storage size, Bus size, etc. In this embodiment, the plurality of simulation instances is generated based on the selected set of unique resource configurations." [0037] and information about one or more...CPU...by the one or more applications. - "The simulation module 106 checks whether the parameter values associated with each of the simulation instances are within a pre-determined threshold level. For example, if the parameter value indicates that average utilization of the processor is 90% on a particular simulation instance (e.g., the simulation instance 402A) whereas the predetermined threshold for utilization of processor is 75%." [0049]

With respect to claim 3, Verma teaches,
wherein the one or more processing operations comprises...segregation. - "In an embodiment, a simulation instance is determined from the plurality of simulation instance based on the captured parameter values. In other words, the simulation instance on which optimum behavior of the software application is determined as best simulation instance." [0039]; Fig. 3

With respect to claim 4, Verma teaches,
wherein the data enrichment comprises: - The processing operation selected to be mapped in claim 3 was segregation, not data enrichment. As such, mapping of the limitations of claim 4 is not required.

With respect to claim 5, Verma teaches,
wherein the plurality of storage access dataset is merged with the plurality of API access dataset when a difference of time interval between the storage access dataset and the API access dataset is within a predefined threshold time. - The processing operation selected to be mapped in parent claim 3 was segregation, not data enrichment. As such, mapping of the limitations of claim 5 is not required.

With respect to claim 6, Verma teaches,
checking, by the application deployment system, usage of the one or more system parameters based on a predefined threshold value of one or more corresponding system parameters; - "The simulation module 106 checks whether the parameter values associated with each of the simulation instances are within a pre-determined threshold level." [0049]
initiating, by the application deployment system, the deployment of the one or more applications based on the checking at a predefined time, wherein the one or more applications are deployed when the usage reaches the predefined threshold value; and - "Based on the parameter values, the simulation module 106 identifies one or more simulation instances from the simulation instances 402A-C on which the behavior of the analytical application is found to be satisfactory. In other words, the parameter values computed for the simulation instances are within the predetermined threshold level. Consider that, the simulation module 106 identifies the simulation instances 402B and 402C on which the behavior of the analytical application is satisfactory." [0050]. "The simulation module 106 determines a simulation instance which has lowest unique resource configuration among the simulation instances 402B and 402C. In the current case, the simulation module 402 identifies the unique resource configuration 404B associated with the simulation instance 402B as an optimum resource configuration for deploying the analytical application on the edge devices 104A-N." [0051].  
determining, by the application deployment system, an ideal configuration for the target system required for deploying the one or more applications for the predefined time. - "At act 306, an optimum resource configuration associated with the software application is computed based on processing the software application on the simulation instances. In an embodiment, a simulation instance is determined from the plurality of simulation instance based on the captured parameter values. In other words, the simulation instance on which optimum behavior of the software application is determined as best simulation instance." [0039]; Fig. 3;

With respect to claim 7, Verma teaches,
The method as claimed in claim 1, wherein the neural network model is trained using a plurality of historic application data. - The model for estimating an ideal configuration selected to be mapped in parent claim 1 was a rule-based model, not a neural network model. As such, mapping of the limitations of claim 7 is not required.

With respect to claim 14, Verma teaches,
An application deployment system of dynamic deployment and vertical scaling of applications in a cloud environment, comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 20, Verma teaches,
A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause an application deployment system to perform operations comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verma, Taylor and Marmaros, and in view of US 20200110691 A1 - hereinafter "Bryant".

With respect to claims 10 and 15, Verma teaches,
before deployment of the one or more applications, orchestrating the target system based on the ideal configuration - "When a request for provisioning the analytical application on an edge device 104A is received, the edge device management module 110 obtains real-time resource availability information from the edge device 104A (target system). The edge device management module 110 evaluates real-time resource capabilities of the edge device 104A to execute the analytical application in real-time based on the real-time resource availability information and the optimum resource configuration. If the edge device 104A has the optimum resource configuration, then the provisioning module 108 provisions the analytical application to the edge device 104A." [0052]
Verma et al. do not explicitly teach and continuously monitoring performance of the target system based on the ideal configuration.
However, in analogous art for software deployment, Bryant teaches:
"At 602, server device 102 may evaluate the results of process 400 and process 500. For example, optimization service 104 may evaluate the optimal resource 110 configuration determined from the synthetic results against the actual application's performance on the same optimal resource 110 configuration. If performance is consistent between synthetic and actual simulations, process 600 may proceed. Otherwise, optimization service 104 may repeat process 400 and/or select a different configuration from the results of processing at 406 as the optimal resource 110 configuration, and optimization service 104 may repeat process 500 for the newly 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Verma, Taylor and Marmaros with Bryant's teachings because doing so would provide Verma/Taylor/Marmaros' system with the ability to optimize deployment infrastructure configurations, as suggested by Bryant [0025].

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verma, Taylor, Marmaros and Bryant, and in view of US 20170090914 A1 - hereinafter "Pandey".

With respect to claims 11 and 16, Verma et al. do not explicitly teach,
wherein the orchestration of the target system is performed after performing a prefetch operation for the storage blocks and Application Programming Interface (API) in order to activate the cached storage blocks based on a predefined threshold time.
However, in analogous art for software deployment, Pandey teaches:
"In an embodiment of the present disclosure, the application programming interface associated with each of the plurality of applications 104 are pre-fetched and stored in the application integration and optimization system 112. In an embodiment of the present disclosure, the fetching is immediately performed after each of the plurality of application developers 102 register on the application integration and optimization system 112." [0074]. Logically, the API would be stored as blocks.
The limitation in order to activate cached storage blocks based on a predefined threshold time recites an intended use and, as such, does not further limit the pre-fetching 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Verma, Taylor, Marmaros and Bryant with Pandey's teachings because doing so would provide Verma/Taylor/Marmaros/Bryant's system with the ability to optimize a plurality of parameters associated with a plurality of applications, as suggested by Pandey [0009].

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verma, Taylor, Marmaros and Bryant, and in view of US 20190250951 A1 - hereinafter "Brandwine".

With respect to claims 12 and 17, Verma et al. do not explicitly teach,
reconfiguring the target system to a previous configuration upon identifying performance issues based on the monitoring.
However, in analogous art for software deployment, Brandwine teaches:
"For at least a specified or determined time after the change, the metric(s) for the deployment can be monitored 312. As mentioned, this can be performed by a metric monitoring platform or other such system that can determine the appropriate metrics and the corresponding values over a period of time. The monitoring platform can either analyze these values to determine whether the values are within the acceptable ranges or provide the values to another component or system for such analysis. A determination can be made 314 as to whether or not the current values are acceptable, such as above (or below) a determined threshold or within a specified range. If not, the deployment can automatically be rolled back 316 to operating in the As mentioned, this can be performed in any of a number of different ways, such as by performing an undo operation, using a snapshot to restore prior configuration values, reverting to a previous version, etc." [0032]; Fig. 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Verma, Taylor, Marmaros and Bryant with Brandwine's teachings because doing so would provide Verma/Taylor/Marmaros/Bryant's system with the ability to automatically rollback a change to a deployment if unacceptable behavior is detected, as suggested by Brandwine [0010].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verma, Taylor, Marmaros and Bryant, and in view of US 20030101245 A1 - hereinafter "Srinivasan".

With respect to claim 13, Verma et al. do not explicitly teach,
decommissioning previous configuration of the one or more applications based on the monitoring.
However, in analogous art for software deployment, Srinivasan teaches:
"The server 106 can also be reconfigured repeatedly and in quick succession, without affecting the functionality of the server 106. The server 106 monitors and maintains older server configurations, including application configurations, that are processing pending requests and does not delete an older configuration until all request processing relying on the older configuration has completed." [0067]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Verma, Taylor, Marmaros and Bryant with Srinivasan's .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192